Case 1:21-cv-00185-TH-KFG Document 10 Filed 09/13/21 Page 1 of 2 PageID #: 24



                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION

RUBEN SALINAS, JR.                               §

VS.                                              §      CIVIL ACTION NO. 1:21-CV-185

DR. HERMOUSH, ET AL.                             §

                 MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                    JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff Ruben Salinas, Jr., a prisoner previously confined at the Federal Correctional

Complex in Beaumont, Texas, proceeding pro se, filed this civil rights action pursuant to Bivens v.

Six Unknown Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971).

       The Court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

The magistrate judge has submitted a Report and Recommendation of United States Magistrate

Judge. The magistrate judge recommends dismissing the action without prejudice pursuant to

Federal Rule of Civil Procedure 41(b).

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record and the pleadings. Proper notice

was given to the plaintiff at his last known address. See FED. R. CIV. P. 5(b)(2)(c). No objections

to the Report and Recommendation of United States Magistrate Judge were filed by the parties.
Case 1:21-cv-00185-TH-KFG Document 10 Filed 09/13/21 Page 2 of 2 PageID #: 25



                                             ORDER

       Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct,

and the report of the magistrate judge (document no. 8) is ADOPTED. A final judgment will be

entered in this case in accordance with the magistrate judge’s recommendation.

       SIGNED this the 13 day of September, 2021.




                                      ____________________________
                                      Thad Heartfield
                                      United States District Judge




                                                2
